Citation Nr: 1746823	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  11-29 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bladder condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from December 1974 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for a bladder disability.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2016.  A copy of the hearing transcript is of record.  The Board then remanded the claim for additional development in January 2017.


FINDINGS OF FACT

Overactive bladder with nocturia is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a bladder condition have not been met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.303


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

With respect to element (1), a current disability, VA records dated October 2007 reflect a diagnosis of overactive bladder and nocturia.  A February 2017 VA examination confirmed these diagnoses, and also noted the presence of benign prostate hypertrophy (BPH).  Therefore, a current disability has been established.

With respect to element (2), an in-service incurrence, service treatment records dated June 1975 show the Veteran was diagnosed with a urinary tract infection following a 3 day history of pain with urination.  In March 1976, he reported a 7 day history of burning with urination.  He was diagnosed with gonococci.  In August 1976, he again reported burning with urination, as well as some mild drainage.  He was diagnosed with acute gonococcal urethritis.  Collectively, these findings in service satisfy element (2).

With respect to element (3), a link between the current conditions and service, a February 2017 VA examiner concluded that the Veteran's current overactive bladder with nocturia was less likely than not related to service.  She noted the above history of symptoms and diagnoses in service, as well as the November 1976 separation examination and April 1980 reserve examination which showed normal findings.  She explained that several conditions could contribute to the signs and symptoms of overactive bladder.  These included acute urinary tract infections, as well as an enlarged prostate.  She noted that the Veteran was diagnosed with overactive bladder and nocturia in 2007, and that his laboratory work was negative for a chronic urinary tract infection.  She stated that his history of BPH would explain the symptoms related to his overactive bladder.  The diagnoses of urinary tract infection and gonococcus in service were treated and they resolved, and evidence-based literature did not support a history of acute urinary tract infection or gonococcus as being causal of overactive bladder 30 years after the presence of symptoms.

In an August 2017 brief, the Veteran's representative stated that the examiner failed to address numerous pieces of relevant evidence identified by the Board in its January 2017 remand.  However, the examiner's opinion clearly discusses the relevant in-service findings of a urinary tract infection and gonococcus, the various service examinations, and the recent diagnoses found in the Veteran's VA treatment records.  She also discussed the general principles of overactive bladder and potential causes.  

The representative also stated that the examiner was a nurse practitioner without specialized training in urological disorders, and therefore is not competent to render a medical opinion.  This assertion is not supported by VA regulations or applicable case law.  Pursuant to 38 C.F.R. § 3.159(a), "competent medical evidence" means "evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  By definition, a registered nurse practitioner, such as the one who conducted the Veteran's VA examination and offered a medical opinion, is one who has an "advanced education and clinical training in a specialized area of health care" and "can diagnose, prescribe, and perform procedures[.]"  See Dorland's Illustrated Medical Dictionary 1306 (32d ed. 2012).  Therefore, in general, a nurse practitioner satisfies the requirements of 38 C.F.R. § 3.159(a) as someone who is competent to provide diagnoses, statements, or opinions.  Reliance on the examiner being a nurse practitioner is not sufficient to establish that she does not have the expertise, experience, training, or competence to comment on the Veteran's conditions in this case.  The Court has specifically upheld the adequacy of VA examinations completed by nurse practitioners. Cox v. Nicholson, 20 Vet. App. 563, 569 (2007). See also Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (holding that VA examiners are presumed qualified to render competent medical opinions).

There is no competent medical opinion to refute the VA examiner's conclusion or otherwise link the Veteran's current conditions to service.  The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of overactive bladder and nocturia falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has also considered the Veteran's statements regarding experiencing continuous urinary symptoms since service.  However, establishing service connection based on continuity of symptomatology is only permitted for those conditions identified as chronic under 38 C.F.R. § 3.309(a).  Overactive bladder with nocturia and BPH are not among the listed conditions.

Moreover, while the Veteran was treated for urinary symptoms in service, his November 1976 separation examination was normal.  Reserve examinations from April 1980 and March 1984 were also normal, and the Veteran denied a history of frequent or painful urination on both occasions.  VA records from April 2007 show the Veteran reported only a 1-year history of nocturia.  As these records were generated to assess the state of the Veteran's contemporaneous medical condition, the Board finds them to be more credible than more recent statements regarding continuous symptoms dating back to active service in 1976.

For these reasons, the Board finds that element (3) of service connection has not been met.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a bladder condition is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


